Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment to Advisory Action
Applicant’s response filed 06 Jun. 2022 has been entered.  
Applicant argues that one of ordinary skill in the art recognizes the significant difference in chemical make-up between BTEX aromatic hydrocarbons and the perfluoro PFAS structures. 
However, Seaman enumerates several characteristics that PFASs share with PCBs (halogenated, persistent in environment/bioaccumulative, essentially nondegradable, and exhibit low volatility) and lists a single characteristic in which they differ (water solubility) (page 3, 1st column, 3rd and 4th paragraphs).  
Applicant argues that Seaman discloses the use of geomembranes to contain PFAS using the geomembrane XR-5 but does not disclose or suggest EVOH structures as having utility in the containment of PFAS contaminated materials.
It is agreed that Seaman does not disclose EVOH multilayer article as presently claimed which is why when Seaman is used as a primary reference, it is used in combination with Nakano and McWatters.  
When Seaman is used as a secondary reference, while Seaman does not disclose all the features of the present claimed invention, Seaman is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, namely the use of geomembranes to contain PFASs, and in combination with the primary reference, discloses the presently claimed invention. 
Further, Seaman does not limit or teach away from the use of other geomembranes including EVOH-containing geomembranes as claimed.”
Applicant argues that one of ordinary skill would consider PCBs more similar to BTEX materials, and thus, one of ordinary skill would not expect success in the control of PFAS materials employing EVOH core membranes, based on the disclosure of McWatters relative to BTEXs  Applicant provides evidence reference PACELABS.COM to further establish the difference between PFAS and BTEX materials. 
However, Seaman teaches that PFAS and PCBs share some characteristics, and applicant agrees that PCBs have some similarity to BTEX materials.  Given that McWatters found that an EVOH-based geomembrane provided at least a 5-12 fold decrease in permeation coefficient for BTEX materials, it is the examiner’s position that it would be obvious to try using an EVOH-based geomembrane for the control of PFAS chemicals with a reasonable expectation of success.  Further, PACELABS.COM discloses that PFAS have hydrophobic tails and hydrophilic head groups, and EVOH is a copolymer of hydrophobic and hydrophilic monomers.
Applicant argues that Examiner has not provided a motivation to combine the EVOH-based geomembrane of McWatters with the geomembrane for PFAS materials taught by Seaman.
However, it is the Examiner’s position that the 5-12 fold decrease in permeation coefficient found for BTEX materials would motivate one of ordinary skill in the art to investigate the use of an EVOH-based geomembrane for use with PFAS materials. 
Applicant argues that Examiner has not provided a motivation to combine the elements existing in the prior art in the way the claimed new invention does.
However, the claimed invention is the use of a geomembrane disclosed in the prior art for use with a chemical contaminant that was not previously specifically disclosed as being used with the previously disclosed geomembrane, but was previously disclosed used with a different geomembrane.  This combination of elements of the prior art is not hindsight. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is (571)272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787